DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The diameter end range should be 0.12 instead 012. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pocklington (5,536,013) in view of Kasashima et al. (7,503,857).  Claim 1, Pocklington discloses a golf ball comprising dimples with a central raised portion and land on the outer surface.  The central raised portion is flush with the land are (fig 4).  Pocklington does not disclose the numbers of layers in the golf ball. Kasashima teaches a golf ball comprising a core and cover. One of ordinary skill in the art would vary the number of golf ball layers as an obvious design choice.  Claim 2, Pocklington discloses a maximum depth of the dimple from 0.008 to 0.015 inches (col. 3, lines 28-30).  Claim 3, Pocklington discloses the depths of the dimple may be the same (col 3, lines 39-45).  Claim 4, Kasashima teaches dimples comprising a raised central portion wherein the depths of the dimples include more than one value (table 4).  One of ordinary skill in the art would vary the depths of the dimples for the desired flight performance.  Claim 5, Pocklington discloses each dimple includes an inner edge adjacent to the raised portion and an outer edge adjacent to the land portion (fig. 2).  Claims 6 and 7, the edge of the dimples includes an edge angle of at most 45 degrees based on figure 4 of Pocklington.  Claim 8, Pocklington discloses the dimples may be curved or square relative to the land (figs 3 and 5).  Claim 9, Pocklington discloses the edges may be curved or square (figs 3 and 5).  Claim 10, Pocklington discloses the outer dimple diameter from 0.135 to 0.160. The inner diameter of the raised portion is 0.035, which is smaller than applicant’s lower range of 0.04 (col. 3, lines 44-46). Kasashima teaches a dimple comprising a raised portion with a diameter of 1.25 mm or 0.0492 inches (table 3).  One of ordinary skill in the art would have modified the diameter of the inner stem for optimum flight performance.  Claim 11, Pocklington discloses from 380 to 450 dimples (table).  Claim 12, Pocklington discloses the inner diameter of the raised portion is 0.035, which is smaller than applicant’s lower range of 0.04 (col. 3, lines 44-46). Kasashima teaches a dimple comprising a raised portion with a diameter of 1.25 mm or 0.0492 inches (table 3).  One of ordinary skill in the art would have modified the diameter of the inner stem for optimum flight performance.  Claim 13, Pocklington discloses a golf ball comprising dimples with a central raised portion and land on the outer surface.  The central raised portion is flush with the land are (fig 4).  Pocklington does not disclose the numbers of layers in the golf ball. Kasashima teaches a golf ball comprising a core and cover. Kasashima teaches the golf ball hit with a golf club. One of ordinary skill in the art would vary the number of golf ball layers as an obvious design choice.  Claims 14-16, the dimples provide improved flight performance over convention golf balls, which includes the hooking, slicing off the club and lift and drag once in flight (Pocklington col 1, lines 43-50). Since the dimple configuration of Pocklington in view of Kasashima discloses the instant invention as shown above, the performance features will be the same.  Claim 17, Pocklington discloses the depths of the dimple may be the same (col 3, lines 39-45).  Claim 18, Kasashima teaches dimples comprising a raised central portion wherein the depths of the dimples include more than one value (table 4).  One of ordinary skill in the art would vary the depths of the dimples for the desired flight performance.  Claim 19-20, Pocklington discloses the outer dimple diameter from 0.135 to 0.160. The inner diameter of the raised portion is 0.035, which is smaller than applicant’s lower range of 0.04 (col. 3, lines 44-46). Kasashima teaches a dimple comprising a raised portion with a diameter of 1.25 mm or 0.0492 inches (table 3).  One of ordinary skill in the art would have modified the diameter of the inner stem for optimum flight performance.  One of ordinary skill in the art would have modified Pocklington in view of Kasashima for optimal flight performance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



August 9, 2022